Exhibit 10.11

AMENDMENT ONE

to the

MERCK & CO., INC.

2001 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

(Amended April 19, 2002)

WHEREAS, pursuant to and upon consummation of the Agreement and Plan of Merger,
dated March 8, 2009, as amended, by and among, Merck & Co., Inc. (“Merck”),
Schering-Plough Corporation, SP Merger Subsidiary One, Inc., and SP Merger
Subsidiary Two, Inc. (the “Transactions”), Schering-Plough Corporation will
change its name to Merck & Co. Inc., (“Parent”) and Merck will change its name
to Merck Sharp & Dohme Corp. (“MSD”), and will become a wholly-owned subsidiary
of Parent;

WHEREAS, under Section 11 of the Merck 2001 Non-Employee Directors Stock Option
Plan (the “2001 Directors Plan”), the Board of Directors of Merck may from time
to time amend the terms of the 2001 Directors Plan and desires to amend,
contingent on and effective upon the consummation of the Transactions, the 2001
Directors Plan to reflect, (i) the change to the stock underlying any stock
option awards granted under the 2001 Directors Plan that remain outstanding as
of the closing date of the Transactions from the common stock of Merck, par
value $0.01 per share (“Merck Common Stock”) to the common stock of Parent, par
value $0.50 per share (“Parent Common Stock”); and (ii) other technical changes
that are considered necessary for the proper continuation of such outstanding
equity grants and the 2001 Directors Plan in light of the Transactions; provided
however, for the avoidance of any doubt, if the Transactions is not consummated,
all amendments as set forth herein shall be null and void;

NOW, THEREFORE, BE IT

RESOLVED, that in consideration of the premises, the 2001 Directors Plan is
hereby amended contingent on and as of the consummation of the Transactions as
follows:

1. The first sentence of the Preamble of the 2001 Directors Plan shall be
deleted and replaced with the following two sentences:

The 2001 Non-Employee Directors Stock Option Plan (the “Plan”), effective
April 24, 2001, was established to attract, retain and compensate for service as
members of the Board of Directors of Merck & Co., Inc. (“Merck”). The Plan is
amended, effective as of the Closing Date, as such term is defined in
Section 1.2 of the Agreement and Plan of Merger dated as of March 8, 2009, by
and among Merck, Schering Plough Corporation, SP Merger Subsidiary One, Inc.,
and SP Merger Subsidiary Two, Inc. (the “Transactions”), whereby Schering Plough
Corporation will be renamed Merck & Co., Inc. (“Parent”) and Merck will be
renamed Merck Sharp and Dohme Corp. (“MSD”) and will be a wholly-owned
subsidiary of Parent. On and after the Closing Date, references in the Plan to
the “Company” shall be read to refer to the “Parent.”



--------------------------------------------------------------------------------

2. Section 1 of the 2001 Directors Plan shall be amended to add the following
sentence at the end of Section 1:

Effective as of the Closing Date, only those Non-Employee Directors who served
as Non-Employee Directors of Merck prior to the Transactions and who
participated in the Plan prior to the Transactions will be participants in the
Plan following the Transactions with respect to any options granted prior to the
Transactions that remain outstanding as of the Closing Date.

3. Section 2 of the 2001 Directors Plan shall be amended by adding the following
sentence to the end of Section 2:

Effective as of the Closing Date, each NQSO that was granted pursuant to the
Plan prior to the Transactions and remained outstanding as of the Closing Date,
will be exercisable for a share of common stock of the Parent, par value $0.50
per share (“Parent Common Stock”) in lieu of a share of common stock of Merck,
par value $0.01 per share. For all purposes of the Plan, effective on the
Closing Date, all references to “Merck Common Stock” or “Company’s Common Stock”
in the Plan will refer to “Parent Common Stock.”

4. The first sentence of Section 11 of the 2001 Directors Plan shall be amended
to read:

This Plan shall be administered by the Board of Directors of Parent.

5. All references in the 2001 Directors Plan to the “Board of Directors” or
“Board” shall refer to the Board of Directors of Parent.

6. This amendment is effective as of the Closing Date of the Transactions.



--------------------------------------------------------------------------------

MERCK & CO., INC.

2001 NON-EMPLOYEE DIRECTORS

STOCK OPTION PLAN

(Amended April 19, 2002)

The 2001 Non-Employee Directors Stock Option Plan (the “Plan”) is established to
attract, retain and compensate for service as members of the Board of Directors
of Merck & Co., Inc. (the “Company” or “Merck”) highly qualified individuals who
are not current or former employees of the Company and to enable them to
increase their ownership in the Company’s Common Stock. The Plan will be
beneficial to the Company and its stockholders since it will allow these
Directors to have a greater personal financial stake in the Company through the
ownership of Company stock, in addition to underscoring their common interest
with stockholders in increasing the value of the Company stock longer term.

1. ELIGIBILITY

All members of the Company’s Board of Directors who are not current or former
employees of the Company or any of its subsidiaries (“Non-Employee Directors”)
shall participate in this Plan.

2. OPTIONS

Only nonqualified stock options to purchase shares of Merck Common Stock
(“NQSOs”) may be granted under this Plan.

3. SHARES AVAILABLE

(a) Number of Shares Available: There is hereby reserved for issuance under this
Plan 450,000 shares of Merck Common Stock, par value $0.01 per share, which may
be authorized but unissued shares, treasury shares, or shares purchased on the
open market.

(b) Recapitalization Adjustment: In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering or other similar change in the capital structure
or shares of the Company, adjustments in the number and kind of shares
authorized by this Plan, in the number and kind of shares covered by, and in the
option price of outstanding NQSOs under, this Plan shall be made if, and in the
same manner as, such adjustments are made to NQSOs issued under the Company’s
then current Incentive Stock Plan subject to any required action by the Board of
Directors or the stockholders of the Company and compliance with applicable
securities laws.



--------------------------------------------------------------------------------

4. ANNUAL GRANT OF NONQUALIFIED STOCK OPTIONS

Each year on the first Friday following the Company’s Annual Meeting of
Stockholders, each individual elected, reelected or continuing as a Non-Employee
Director shall automatically receive an NQSO to purchase 5,000 shares of Merck
Common Stock. Notwithstanding the foregoing, if, on that first Friday, the
General Counsel of the Company determines, in her/his sole discretion, that the
Company is in possession of material, undisclosed information about the Company,
then the annual grant of NQSOs to Non-Employee Directors shall be suspended
until the second business day after public dissemination of such information and
the price, exercisability date and option period shall then be determined by
reference to such later date. If Merck Common Stock is not traded on the New
York Stock Exchange on any date a grant would otherwise be awarded, then the
grant shall be made the next day thereafter that Merck Common Stock is so
traded.

5. OPTION PRICE

The price of the NQSO shall be the average of the high and low prices of Merck
Common Stock on the date of the grant as quoted on the New York Stock Exchange,
rounded up or down to the nearest 1/100 of a cent ($0.0001).

6. OPTION PERIOD

An NQSO granted under this Plan shall become exercisable in three equal
installments, at 12:01 a.m. on the first, second and third anniversaries of the
date of grant, and shall expire at 11:59 p.m. on the day before the tenth
anniversary thereof (“Option Period”). As used in this Plan, all times shall
mean the time for New York, NY.

7. PAYMENT

The NQSO price and any required tax withholding shall be paid in cash in U.S.
dollars at the time the NQSO is exercised or in such other manner as permitted
for option exercises under the Company’s Incentive Stock Plan applicable to
employees of Merck and its affiliates (the “ISP”). If the Compensation and
Benefits Committee of the Board of Directors of the Company approves the use of
previously owned shares of Common Stock for any portion of the exercise price
for NQSOs granted under the ISP, then that same provision also shall apply to
this Plan. The NQSOs shall be exercised through the Company’s broker-assisted
stock option exercise program, provided such program is available at the time of
the option exercise, or by such other means as in effect from time to time for
the ISP.

8. CESSATION OF SERVICE

Upon cessation of service as a Non-Employee Director (for reasons other than
Retirement or death), only those NQSOs immediately exercisable at the date of
cessation of service shall be exercisable by the grantee. Such NQSOs must be
exercised by 11:59 p.m. on the day before the same day of the third month after
such cessation of service (but in no event after the expiration of the Option
Period) or they shall be forfeited. For example, if service ends on January 12
and this section applies, the NQSOs would expire no later than 11:59 p.m. on
April 11. All other NQSOs shall expire at 11:59 p.m. on the day of such
cessation of service.



--------------------------------------------------------------------------------

9. RETIREMENT

If a grantee ceases service as a Non-Employee Director and is then at least age
65 with ten or more years of service or age 70 with five or more years of
service (such cessation of service is a “Retirement” and begins on the first day
after service ends), then any of his/her outstanding NQSOs shall continue to
become exercisable in three equal installments, at 12:01 a.m. on the first,
second and third anniversaries of the date of grant. All outstanding NQSOs must
be exercised by the expiration of the Option Period, or such NQSOs shall be
forfeited. Notwithstanding the foregoing, if a grantee dies before the NQSOs are
forfeited, Section 10 shall control.

10. DEATH

Upon the death of a grantee, all unvested NQSOs shall become immediately
exercisable. The NQSOs which become exercisable upon the date of death and those
NQSOs which were exercisable on the date of death may be exercised by the
grantee’s legal representatives or heirs by the earlier of (i) 11:59 p.m. on the
day before the third anniversary of the date of death or (ii) the expiration of
the Option Period; if not exercised by the earlier of (i) or (ii), such NQSOs
shall be forfeited. Notwithstanding the foregoing, if local law applicable to a
deceased grantee requires a longer or shorter exercise period, these provisions
shall comply with that law.

11. ADMINISTRATION AND AMENDMENT OF THE PLAN

This Plan shall be administered by the Board of Directors of Merck. The Board
may delegate to any person or group, who may further so delegate, the Board’s
powers and obligations hereunder as they relate to day-to-day administration of
the exercise process. This Plan may be terminated or amended by the Board of
Directors as it deems advisable. However, an amendment revising the price, date
of exercisability, option period of, or amount of shares under an NQSO shall not
be made more frequently than every six months unless necessary to comply with
applicable laws or regulations. Unless approved by the Company’s stockholders,
no adjustments or reduction of the exercise price of any outstanding NQSO shall
be made directly or by cancellation of outstanding NQSOs and the subsequent
regranting of NQSOs at a lower price to the same individual. No amendment may
revoke or alter in a manner unfavorable to the grantees any NQSOs then
outstanding, nor may the Board amend this Plan without stockholder approval
where the absence of such approval would cause the Plan to fail to comply with
Rule 16b-3 under the Securities Exchange Act of 1934 (the “Act”), or any other
requirement of applicable law or regulation. An NQSO may not be granted under
this Plan after December 31, 2005 but NQSOs granted prior to that date shall
continue to become exercisable and may be exercised according to their terms.



--------------------------------------------------------------------------------

12. TRANSFERABILITY

Except as set forth in this section, the NQSOs granted under this Plan shall not
be exercisable during the grantee’s lifetime by anyone other than the grantee,
the grantee’s legal guardian or the grantee’s legal representative, and shall
not be transferable other than by will or by the laws of descent and
distribution. NQSOs granted under this Plan shall be transferable during a
grantee’s lifetime only in accordance with the following provisions:

The grantee may only transfer an NQSO while serving as a Non-Employee Director
of the Company or within one year of ceasing service as a Non-Employee Director
due to Retirement as defined in Section 9. The NQSO may be transferred only to
the grantee’s spouse, children (including adopted children and stepchildren) and
grandchildren (collectively, “Family Members”), to one or more trusts for the
benefit of Family Members or, at the discretion of the Board of Directors, to
one or more partnerships where the grantee and his Family Members are the only
partners, in accordance with the rules set forth in this section. The shall not
receive any payment or other consideration for such transfer (except that if the
transfer is to a partnership, the grantee shall be permitted to receive an
interest in the partnership in consideration for the transfer).

Any NQSO transferred in accordance with this section shall continue to be
subject to the same terms and conditions in the hands of the transferee as were
applicable to such NQSO prior to the transfer, except that the grantee’s right
to transfer such NQSO in accordance with this section shall not apply to the
transferee. However, if the transferee is a natural person, upon the
transferee’s death, the NQSO privileges may be exercised by the legal
representatives or beneficiaries of the transferee within the exercise periods
otherwise applicable to the NQSO.

Any purported transfer of an NQSO under this section shall not be effective
unless, prior to such transfer, the grantee has (1) met the minimum stock
ownership target then in place for Directors of the Company, (2) notified the
Company of the transferee’s name and address, the number of shares under the
Option to be transferred, and the grant date and exercise price of such shares,
and (3) demonstrated, if requested by the Board of Directors, that the proposed
transferee qualifies as a permitted transferee under the rules set forth in this
section. In addition, the transferee must sign an agreement that he or she is
bound by the rules and regulations of the Plan and by the same insider trading
restrictions that apply to the grantee and provide any additional documents
requested by the Company in order to effect the transfer. No transfer shall be
effective unless the Company has in effect a registration statement filed under
the Securities Act of 1933 covering the securities to be acquired by the
transferee upon exercise of the NQSO, or the General Counsel of Merck has
determined that registration of such shares is not necessary.

13. COMPLIANCE WITH SEC REGULATIONS

It is the Company’s intent that the Plan comply in all respects with Rule 16b-3
of the Act, and any regulations promulgated thereunder. If any provision of this
Plan is later found not to be in compliance with the Rule, the provision shall
be deemed null and void. All grants and exercises of NQSOs under this Plan shall
be executed in accordance with the requirements of Section 16 of the Act, as
amended, and any regulations promulgated thereunder.



--------------------------------------------------------------------------------

14. MISCELLANEOUS

Except as provided in this Plan, no Non-Employee Director shall have any claim
or right to be granted an NQSO under this Plan. Neither the Plan nor any action
thereunder shall be construed as giving any director any right to be retained in
the service of the Company.

15. EFFECTIVE DATE

This Plan shall be effective April 24, 2001 or such later date as stockholder
approval is obtained.

16. NO CONSTRAINT ON CORPORATE ACTION

Nothing in this Plan shall be construed (i) to limit or impair or otherwise
affect the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, liquidate, sell or transfer all or any part of its business or
assets, or (ii) except as provided in Section 11, to limit the right or power of
the Company or any subsidiary to take any action which such entity deems to be
necessary or appropriate.

17. GOVERNING LAW

This Plan, and all agreements hereunder, shall be construed in accordance with
and governed by the laws of the State of New Jersey.